Hager, J.
It appeared, on the argument, that the Legislature, in created the office of Secretary of the Fire Department, who was to he c.r officio Fire Warden, and attached to it the salary of $1800 per annum. The Act of March 25,1857, concerning the Fire Department, recognizes this office, and does not change the compensation before allowed. But the Act passed April 18,1857, amendatory to the Consolidation Act, allows a salary of $1500 per annum to the Secretary of the Board of Delegates, who is required to perform the duties of Clerk of the Chief Engineer, and also to discharge the functions of Fire Warden. The same Act prohibits the payment of any other salaries except as provided for therein.
The question arising is, whether the present incumbent, Jacob Ezekiel, who was elected to the office for one year from the 24th day of November, 1856, is entitled to receive the salary at the rate of $1800 for the whole term, or whether from the passage of the Act reducing the salary, he is only entitled to the salary of $1500.
The act having changed the salary of the office without making any special mention of this incumbent, or reserving his right to the prior salary, and prohibiting any other salary to be paid, necessarily operates as a reduction in his salary, and the Legislature who created the office have a right to abolish the same at .their pleasure before the term of office to which he was elected should have expired; also to increase or dimmish the salary of the office at their pleasure.
Let the following order be entered: That said Etting Mickle do
audit and allow said monthly demands of said Ezekiel, Secretary as aforesaid, on account of his salary, at the rate of $1800 por annum, up to the 18th day of April, 1857, and at the rate of $1500 per annum after that date.